         Case 4:19-cv-00723-RWS Document 7 Filed 12/09/19 Page 1 of 2 PageID #: 36

AO 440 {Rev. 06/l 2) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                            for the
                                                 EASTERN DISTRICT OF TEXAS


                      JUSTIN TRUDEAU                          )
                                                              )
                                                              )
                                                              )
                             P/aintiff(s)                     )
                                                              )
                                 v.                                   Civil Action No. 4:19CV00723
                                                              )
 UNIVERSITY OF NORTH TEXAS, by and through its                )
               Board of Regents                               )
                                                              )
                                                              )
                           Defendant(s)                       )

                                                 SUMMONS IN A CML ACTION

To: (Defendant's name and address) Neal J. Smatresk
                                   President
                                   University of North Texas
                                   Hurley Admin. Bldg., Room 201
                                   1501 W. Chestnut Street
                                   Denton, TX 76201


          A lawsuit has been filed against you.

         Within 21 days after service of this sunnnons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officeror employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Michael P. Kelly
                                 P.O. Boxc 150589
                                 Dallas, TX 75315




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         CLERK OF COURT


Date: _ _ _1_1_11_4_11_9_ __
                                                                                  Signature of Clerk or Deputy Clerk
          Case 4:19-cv-00723-RWS Document 7 Filed 12/09/19 Page 2 of 2 PageID #: 37

AO 440 (Rev. 06/12) Swnrnons in a Civil Action (Page 2)

 Civil Action No. 4:19CV00723

                                                    PROOF OF SERVICE
                     (This section should not be fded with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ofindividual and title, if any)       Neal J. Smatresk, President, University of North Texas□
 was received by me on (date)            11 /14/19, 4:00      PM□


           □    I personally served the summons on the individual at (place)
                                                                                   on (date)                               ; or

            □   I left the summons at the individual's residence or usual place of abode with (name)
                                                                    , a person of suitable age and discretion who resides there,
          ----------------
          on    (dote)and mailed a copy to the individual's last known address; or
                                                    ,
                         -------
            X I served the summons on (name ofindividual)             Ruby Raines, Executive Assistant□                             , who is
             designated by law to accept service of process on behalf of (name oforganization)                     Neal J. Smatresk,D
          President, University of North                  Texas□
                                                           on 11/19/19, 10:00 AMO; or  (date}
          ---------='--------------
            □I returned the summons unexecuted because
                                                       ------------------- ; or
            0 Other (specify}:




            My fees are$
                                ----- for travel and $ ----- for services, for a total of$                                        0.00


            I declare under penalty of perjury that this information is true.


 Date:      11/19/19                                                                                                PSC 2201, Exp. 9/30/20


                                                                       Guy C. Connelly, Process Server
                                                                                            Printed name and title




                                                                    2701 W. 15th Street, Plano, TX 75075
                                                                                                Server's address


 Additional information regarding attempted service, etc:
